Citation Nr: 1633668	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to September 1984.  Among other awards, the Veteran received the Army Service Ribbon and Overseas Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

After a careful review of the record, in a May 2015 rating decision, the Veteran was granted service connection for tinnitus, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 videoconference hearing.  A transcript of this hearing is of record.

In November 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's currently diagnosed bilateral sensorineural hearing loss is etiologically related to his in-service noise exposure.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran contends that his current bilateral hearing loss developed as a result of his in-service noise exposure to diesel engine equipment while working as a mechanic, and rifle fire during gun range training.  See July 2010 VA examination.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic disease of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was construction equipment repairman.  Based on the Duty MOS Noise Exposure Listing, that MOS has a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Accordingly, the Board finds that the Veteran was exposed to noise during his active duty service.  

Service treatment records document that the Veteran entered service with normal ears clinical evaluation results and normal hearing bilaterally for VA purposes.  His audiometric testing results revealed that the Veteran's left ear was 40 dB at 6000 Hz.  See September 1980 enlistment examination.  A November 1983 reference audiogram noted that the Veteran wore hearing protection, in the form of ear plugs.  Upon testing, the Veteran's left ear was 20 dB at 6000 Hz.  The examiner wrote that the audiometric test remained consistent with his enlistment audiogram in September 1980.  Upon separation, the Veteran had normal ears clinical evaluation results and normal hearing bilaterally for VA purposes.  An associated report of medical history indicated that the Veteran affirmatively denied having hearing loss, or ear, nose, or throat trouble.  See August 1984 separation examination and report of medical history.

A January 2010 VA Audiology Consult Note reflects that the Veteran sought treatment for his difficulty understanding speech in quiet and having to increase the volume on the television, which he reported started one year earlier.  He described his history of military, occupational , and recreational noise exposure.  Following an objective evaluation, including puretone threshold testing, the Veteran was diagnosed with moderately severe sensorineural hearing loss bilaterally.  

In July 2010, the Veteran underwent a VA examination.  The Veteran reported his history of military noise exposure consisting of four years working daily at the motor pool with diesel engine equipment and at the rifle range training and occupational noise exposure, both with the use of hearing protection.  He denied any recreational noise exposure.  Upon objective evaluation, including puretone threshold testing, the Veteran was diagnosed with bilateral normal to moderately severe sensorineural hearing loss.  The examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  Additionally, the examiner determined that the Veteran had sensorineural hearing loss bilaterally accompanied by constant bilateral tinnitus.  Because the Veteran's hearing was normal bilaterally upon separation, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military noise exposure.  

At an October 2013 Board hearing, the Veteran testified that after his discharge from the military, he worked in a fast food restaurant for two years.  In the 1990's the Veteran said that he went to work, for approximately 13 years, at an utility company, where he repaired sewer and water mains.  His said his only exposure to noise was from the backhoe digging up the road, but it was not a "consistent beating and banging" noise.  While working for the utility company, the Veteran testified that mid-way through his employment, he took a hearing test that he was told that he failed.  His last job, before he went on disability for nerve damage, was in construction for about a year, where he was exposed to noise from jackhammers, but wore hearing protection.  The Veteran denied having engaged in any loud hobbies, and said he did a lot of fishing.  When asked when he first noticed his hearing loss, the Veteran could not identify a timeframe, but he described his hearing as "good" before he entered the Army.  

VA treatment records from March 2010 to April 2015 document that the Veteran received hearing aids to treat his hearing loss.  

In April 2015, the Veteran was provided an addendum VA opinion.  The examiner noted that the Veteran had a 40 dB hearing loss in his left ear upon enlistment in 1980 and his November 1983 reference audiogram and August 1984 separation examination did not show such hearing loss.  Based on the available evidence, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise events.  Finding that the Veteran had a high probability of noise exposure due to his MOS, the examiner concluded that the Veteran's tinnitus was at least as likely as not caused by or a result of active military service.  Additionally, the examiner noted that tinnitus is a symptom of damage to the auditory system that may be present with or without hearing loss.   

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.  

The evidence demonstrates that Veteran has a current diagnosis for bilateral sensorineural hearing loss.  Based on his MOS, the Veteran had a high probability of noise exposure during his active duty service.  The question remains whether his bilateral hearing loss is etiologically related to his in-service noise exposure.  

The Board finds that neither the July 2010 VA examiner nor the April 2015 VA examiner adequately addressed why the Veteran's current bilateral hearing loss was not caused by his in-service noise exposure, as both examiners basically relied on the Veteran's normal hearing at separation for their rationales.  Neither opinion discussed the Veteran's lay contentions that he had normal hearing when he entered service and that his post-service occupational noise exposure was not to the same extent as his military noise exposure.  Therefore, the July 2010 and April 2015 VA examiner's etiological opinions with regard to the Veteran's hearing loss are not adequate.  Nevertheless, the Board concludes that there is sufficient evidence to warrant service connection for bilateral hearing loss.  

As previously discussed above, the Veteran was granted service connection for tinnitus in a May 2015 rating decision.  The April 2015 VA examiner, in opining that the Veteran's tinnitus was at least as likely as not due to his military noise exposure, found that the Veteran had sustained damage to his auditory system.  However, the July 2010 VA examiner and April 2015 VA examiner disagree as to whether the Veteran's tinnitus was a symptom of his hearing loss.  The April 2015 VA examiner said that tinnitus may be present with or without hearing loss.  The Board finds that the April 2015 VA examiner's opinion as to whether the Veteran's tinnitus is a symptom of his hearing loss or not is speculative, and thus not probative.  Meanwhile, the July 2010 VA examiner concluded that the Veteran's bilateral hearing loss was accompanied by his constant tinnitus.  

The evidence shows that the Veteran sustained acoustic trauma during service.  The evidence does not show that he was exposed to significant post-service occupational or recreational noise.  Furthermore, the Veteran was granted service connection for tinnitus due to the same acoustic trauma that he asserts caused his hearing loss.  Notably, the July 2010 VA examiner found that the Veteran's tinnitus is a symptom of his bilateral hearing loss.  Despite the lack of evidence of hearing loss until many years after separation, the evidence does not demonstrate that his hearing loss is attributable to any other cause.  

Therefore, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed bilateral hearing loss is etiologically related to his in-service noise exposure.  Accordingly, the Veteran's service connection claim for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


